SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a-12 PHOENIX INTERNATIONAL VENTURES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: PHOENIX INTERNATIONAL VENTURES, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON Notice is hereby given that an Annual Meeting of Stockholders of Phoenix International Ventures, Inc., a Nevada corporation, will be held on July 28, 2008 at11:00am (Pacific Time) at 42 Carry Way, Carson City NV 89706 for the following purposes: 1. To re-elect the two current directors to serve until the next Annual Meeting of Stockholders and until their successors are duly elected and qualified (Proposal No. 1); 2. To consider and act upon a proposal to ratify the Board’s selection of Mark Bailey & Company, Ltd. as the Company’s independent auditors for the fiscal year ending December 31, 2008 (Proposal No. 2); and 3. To transact such other business as may properly come before the meeting or any adjournment thereof. The foregoing items of business are more fully described in the Proxy Statement that is attached and made a part of this Notice. Only stockholders of record of our Common Stock, $0.001 par value per share, at the close of business on June 30, 2008 will be entitled to notice of, and to vote at, the Annual Meeting of Stockholders or any adjournment thereof. A copy of our Annual Report to Stockholders for the year ended December 31, 2007, which contains financial statements and other information of interest to stockholders, accompanies this Notice and the enclosed Proxy Statement. All stockholders are cordially invited to attend the Annual Meeting of Stockholders in person. Your vote is important regardless of the number of shares you own. Only record or beneficial owners of Phoenix International Ventures Common Stock as of the Record Date may attend the Annual Meeting in person. When you arrive at the Annual Meeting, you must present photo identification, such as a driver’s license. Whether or not you expect to attend the Annual Meeting of Stockholders, please complete, sign, date, and return the enclosed proxy card in the enclosed postage-paid envelope in order to ensure representation of your shares. It will help in our preparations for the meeting if you would check the box on the form of proxy if you plan on attending the annual meeting. Your proxy is revocable in accordance with the procedures set forth in the Proxy Statement. By Order of the Board of Directors By: /s/Zahir Teja Zahir Teja Carson City, Nevada President and Chief Executive Officer and Director July 7, 2008 TABLE OF CONTENTS Page PROXY STATEMENT 1 VOTING PROCEDURES 1 SECURITY OWNERSHIP BY MANAGEMENT AND PRINCIPAL STOCKHOLDERS 2 CORPORATE GOVERNANCE 3 Significant Employees 3 Family Relationships 3 Involvement in Certain Legal Proceedings 3 Section 16(a) Beneficial Ownership Reporting Compliance 4 Code of Ethics 4 Security Holder Nominating Procedures 4 Committees of the Board of Directors 4 Compensation of the Board of Directors 4 Audit Committee 5 Directors’ Independence 5 ELECTION OF DIRECTORS (PROPOSAL NO. 1) 6 Information about the Nominee for the Board of Directors 6 Director Compensation for 2007 8 Certain Relationships and Related Transactions and Director Independence 8 INFORMATION ABOUT OUR EXECUTIVE OFFICERS 9 EXECUTIVE COMPENSATION 10 Summary Compensation Table 10 Employment Agreements 11 Outstanding Equity Awards at 2007 Fiscal Year-End 12 Stock Options 12 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS (PROPOSAL NO. 2) 13 STOCKHOLDER PROPOSALS FOR NEXT ANNUAL MEETING 14 EXPENSES AND SOLICITATION 14 OTHER BUSINESS 14 -i- PROXY STATEMENT Proxies in the form enclosed with this Proxy Statement are being solicited by the Board of Directors of Phoenix International Ventures, Inc., a Nevada corporation, for use at the 2008 Annual Meeting of Stockholders of Phoenix International to be held at 11:00am (Pacific Time) on July 28, 2008, at 42 Carry Way, Carson City, Nevada, and at any adjournment thereof. Only stockholders of record as of the close of business on June 30, 2008 (the “Record Date”) of our Common Stock, $0.001 par value per share (the “Common Stock”) will be entitled to notice of, and to vote at, the meeting. As of the Record Date, 7,749,893 shares of Common Stock were issued and outstanding. Holders of Common Stock are entitled to one vote per share held by them. Stockholders may vote in person or by proxy. Granting a proxy does not in any way affect a stockholder’s right to attend the Annual Meeting and vote in person. Any stockholder giving a proxy has the right to revoke that proxy by (i) filing a later-dated proxy or a written notice of revocation with us at the address set forth above at any time before the original proxy is exercised or (ii) voting in person at the meeting. Each of Mr. Zahir Teja and Mr.
